Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Feb 2011 has been entered.

Response to Amendment
This office action is in response to applicant’s amendment filed 8 Feb 2021.
The 35 USC 112(a) rejections are withdrawn in view of applicant’s amendment.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
Claims 1-2, 4, 6-7, 10-14, 16-17 and 20 are presented for examination. Claims 1, 4 and 11 are currently amended. Claims 3, 5, 8-9, 15 and 18-19 were previously cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a process architect client configured to receive”, “a process object server…configured to obtain”, “a stakeholder client configured to provide”, “an access control subsystem configured to create”, “the work flow modeling subsystem configured to model…and configured to define”, “a data management subsystem configured to define”, “a communication subsystem configured to define”, and “a report management subsystem configured to define” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-2, 4, 6-7, 10-14, 16-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the limitations “the process object server, comprising a third-party government contract management system configured to obtain a plurality of process objects and provide the plurality of process objects to the process architecture server, wherein each of the plurality of process objects are further classified as one of a project process object comprising a title, a summary of an objective, a monetary budget, a human resource budget, and a duration, a task process object comprising a name, a summary description of an activity to be carried out, a defined start date, and a defined end date, an artifact process object comprising a digital file characterized by a file name, a file type, and a version identifier, or a stakeholder process object comprising a unique identifier, an indicator of a stakeholder role, and an identification handle” as recited by independent claim 1, with substantially similar limitations in independent claim 11, when considered in combination with the other limitations in the claim. The closest prior art is a combination of Chowdhary et al. (US 2008/0163164), hereinafter Chowdhary, and Chodavarapu et al. (US 2013/0304530), hereinafter Chodavarapu. Chowdhary and Chodavarapu were cited in previous office actions. While the combination discloses a process object server (Chowdhary Fig. 1, #105) that includes user roles, data access, data definition, and interface access (Chowdhary Fig. 2), it does not disclose each and every aspect of the claimed invention. For these reasons, the claimed invention is allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194